ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of--                                  )
                                              )
SEMI USA Corporation                          )      ASBCA Nos. 61864, 62074
                                              )
Under Contract No. NNG 13AZ04C                )

APPEARANCES FOR THE APPELLANT:                       Laurence Schor, Esq.
                                                     Caitlin E. Trevillyan, Esq.
                                                      Asmar, Schor & McKenna, PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Scott W. Barber, Esq.
                                                      NASA Chief Trial Attorney
                                                     James A. Vatne, Esq.
                                                     Amber M. Hufft, Esq.
                                                      Trial Attorneys
                                                      Goddard Space Flight Center
                                                      Greenbelt, MD

           OPINION BY ADMINISTRATIVE JUDGE D'ALESSANDRIS

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1,250,000. This amount is inclusive of interest. No further interest shall be paid.


      Dated: November 15, 2019




                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                      I concur


      M
 RICHARD SHACKLEFORD
 Administrative Judge
                                               J. REID PROUTY
                                               Administrative Judge
 Acting Chairman                               Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61864, 62074, Appeals of
SEMI USA Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                        2